UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6183


KAIMEL GLENN,

                Plaintiff - Appellant,

          v.

CMS MEDICAL TEAM,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:10-cv-03487-WDQ)


Submitted:   July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kaimel Glenn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kaimel       Glenn    seeks    to   appeal    the   district    court’s

order administratively closing his case until it can be placed

on the active docket.            This court may exercise jurisdiction only

over    final     orders,    28     U.S.C.      § 1291    (2006),   and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).              The order Glenn seeks to appeal is

neither    a     final    order    nor     an    appealable     interlocutory   or

collateral order.          See Penn-America Ins. Co. v. Mapp, 521 F.3d

290, 295-96 (4th Cir. 2008) (noting that an otherwise non-final

order     does    not     become    final       because   the    district    court

administratively closes the case).                Accordingly, we dismiss the

appeal for lack of jurisdiction.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                          DISMISSED




                                           2